Case 2:18-cv-00203-WHW-CLW Document 28 Filed 01/22/19 Page 1 of 1 PageID: 212


                                   PATRICK I. CERILLO, LLC
                                           ATTORNEY AT LAW
                                            4WALTERFORANBLVD
                                                SUITE 402
  PATRICK J. CERILLO*, Esq.                 FLEMINGTON, NJ 08222                 VOICE: (908) 284-0997
  *Qualified family Mediator per R. 1:40                                         FAX: (908) 284-0915
                                                                                  pjcerilto1aw(ãcomcast. ,tc’t



  January 21, 2019


  William T. Walsh, Clerk of the Court (Via CM/ECF)
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, NJ 07101

            Re:        Malibu Media LLC v. Christos Kambanis
                       Case No. 2:l$-cv-00203-WHW-CLW


  Dear Mr. Walsh:

  This firm represents the Plaintiff in the above-referenced matter.

  Pursuant to L. Civ. R. 7.1 (d)(5), please allow this letter to serve as a request for automatic extension
  of Defendant’s Motion to Dismiss With Prejudice {Dkt. 26], presently returnable February 4, 2019.

  The previously noticed motion day has not been previously extended or adjourned. In accordance
  with the court rules 7. 1(d)(5), the new return date shall be February 19, 2019, Plaintiffs opposition
  shall be due on February 5, 2019, and defendant’s reply, if any, shall be due on February 13, 2019.


                                                                  Respectfully Submitted,
                                                                  PATRICK J. CERILLO, LLC


                                                                  By:      Is! Patrick J. Cerillo
                                                                          Patrick J. Cerillo


  Cc:       Christos Kambanis (christos.kambanis@gmail.com)


                                           IT IS SO OtE                USDJ
                                                    Si William H. Was,

                                                                                              / )/c/
  PJC: ADMITTED TO THE BAR OF THE STATE Of NEW JERSEY; ALSO ADMITTED TO FEDERAL DISTRICT COURT FOR THE
  DISTRICT Of NEW JERSEY; ALSO A MEMBER Of THE BAR Of THE UNITED STATES SUPREME COURT.
